DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 10/03/2022.
Claims 10 and 13-14 have been canceled.
Claims 1, 7, 11, 15-16, and 19 have been amended.
Claims 21-23 are newly added.
Claims 1-9, 11-12, and 15-23 are pending and have been examined here. 
Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s Response, filed 10/03/2022, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1 and 19 and their respective dependent claims have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections have been withdrawn. 
Applicant's arguments, see pages 10-11 and 14, with respect to the 35 U.S.C. 102 rejection of claims 16-17 (and the 35 U.S.C. 103 rejection of claim 18) have been fully considered but they are not persuasive.
Applicant argues that Bonde fails to teach a plurality of inputs wherein each input is indicative of a continuous wireless PAN connection time of a customer interface device between a beginning and an end of a queue. Examiner respectfully disagrees. Examiner respectfully points to paragraphs [0019-27] of Bonde, which clarifies its teachings. Examiner respectfully notes that a Bluetooth connection between the mobile device of the user and the transceiver amounts to a PAN connection, and further notes that the system keeps track of signals between the two, each of which may be indicative of a time at which the user device is connected to the transceiver, and the difference between a first connection time and a last connection time wherein the signal may no longer be detected may be used to determine the estimated queue dwell time. Examiner respectfully notes that this limitation could be considered to be taught by each of multiple separate receivers each performing the receipt of inputs indicating times of connection happening between the beginning and end of the queue, or, alternatively, paragraph [0025-26] teaches that the start time and end time may comprise the time difference between connection and disconnection to a single transceiver. Since the limitation argued by Applicant is clearly taught by Bonde, Applicant’s arguments with respect to claims 16, 17, and 18 have been found unpersuasive. 
Applicant's arguments, see pages 2-8 of Applicant’s response filed 10/03/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
Applicant argues, on pages 4-5, that claim 16 does not recite mental processes since its steps cannot practically be performed in the human mind, and then further stresses these same limitations for practical application of the abstract idea and indications that the claim recites additional limitations which amount to significantly more than the abstract idea. Examiner respectfully disagrees. Examiners respectfully notes that the limitations to which Applicant points (receiving the plurality of inputs) have not been characterized below as part of the mental process. Rather, the steps performed using such received information have been characterized as such, and the receipt of the information itself is characterized as mere insignificant extra-solution activity in the form of pre-solution data gathering (the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional compute function of transmitting or receiving information over a network). What’s more, the physical devices used to gather such data represent mere generic computer implementation of the abstract idea. Thus, the claims do not amount to a practical application of the abstract idea. Since the claims do no more than recite insignificant extra-solution activity that is well-understood routine and conventional using generically recited computer components, and then merely perform one or more steps which comprise abstract ideas using this information, the claims recite one or more abstract ideas, are directed to these abstract ideas, and do not add additional components which as a whole amount to significantly more than the abstract idea. Applicant’s arguments are therefore unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-9, 11-12, and 15-23 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 16, and 19 the claims are directed to one of the four statutory categories (each is directed to a machine).The claimed invention of independent claims 1, 16, and 19 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 16, and 19, as a whole, recite the following limitations:
select a first queue monitoring mode from a plurality of queue monitoring modes based on a queue monitoring mode input corresponding to at least a mode outage input or a weather-related input; (claims 1, 19; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could select a first queue monitoring mode based on a weather or outage related input)
 determine, based on the first queue monitoring characteristic and the second queue monitoring characteristic, at least one estimated queue wait time corresponding to the at least one queue;  (Claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could make a determination of an estimated wait time corresponding to a queue based on these inputs; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for making this determination)
determine, based on the plurality of inputs, an estimated queue wait time corresponding to the queue; (Claim 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could make a determination of an estimated wait time corresponding to a queue based on these inputs; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for making this determination)
determine a subset of inputs of the plurality of inputs that exceed a threshold value of the queue monitoring characteristic; (Claim 19; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could make a determination as to whether inputs exceed a threshold value; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for making this determination)
determine, based on the subset of inputs, an estimated queue wait time corresponding to the queue; (Claim 19; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could make a determination of an estimated wait time corresponding to a queue based on these inputs; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for making this determination)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
a memory storing instructions; (claims 1, 16, 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a processor configured to execute the instructions to cause the processor to:  (claims 1, 16, 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a display device (claims 1, 16, 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a wireless personal area network monitor (Claim 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a customer interface device (Claim 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
receive a first input via the first queue monitoring mode, wherein the first input is indicative of a first queue monitoring characteristic of at least one queue; (claim 1; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of pre-solution data gathering)
receive a second input via a second queue monitoring mode, wherein the second input is indicative of a second queue monitoring characteristic of the at least one queue, and the second queue monitoring mode is different than the first queue monitoring mode; (claim 1; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of pre-solution data gathering)
and output, to a display device, the at least one estimated queue wait time. (claims 1, 16, 19; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of post-solution data output)
receive a plurality of inputs from a wireless personal area network (PAN) monitor, wherein each input of the plurality of inputs is indicative of a continuous wireless PAN connection time of a customer interface device (CID) between a beginning and an end of a queue; (claim 16; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of pre-solution data gathering)
receive, from the queue monitoring mode, a plurality of inputs corresponding to a queue monitoring characteristic of a queue; (claim 19; the broadest reasonable interpretation of this limitation represents insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 16, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
receive a first input via a first queue monitoring mode, wherein the first input is indicative of a first queue monitoring characteristic of at least one queue; (claim 1; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer functions of transmitting or receiving information over a network or storing or retrieving information in memory)
receive a second input via a second queue monitoring mode, wherein the second input is indicative of a second queue monitoring characteristic of the at least one queue, and the second queue monitoring mode is different than the first queue monitoring mode; (claim 1; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer functions of transmitting or receiving information over a network or storing or retrieving information in memory)
and output, to a display device, the at least one estimated queue wait time. (claims 1, 16, 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer functions of transmitting or receiving information over a network or storing or retrieving information in memory)
receive a plurality of inputs from a wireless personal area network (PAN) monitor, wherein each input of the plurality of inputs is indicative of a continuous wireless PAN connection time of a customer interface device (CID) between a beginning and an end of a queue; (claim 16; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer functions of transmitting or receiving information over a network or storing or retrieving information in memory)
receive a plurality of inputs corresponding to a queue monitoring characteristic of a queue; (claim 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer functions of transmitting or receiving information over a network or storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 16, and 19 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-9, 11-12, 15, 17-18, and 20-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
wherein the first queue monitoring characteristic and the second queue monitoring characteristic correspond to only one queue.
 This limitation merely alters the number of queues used in the application of the abstract idea, and therefore merely limits the application of the abstract idea to a particular field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3:
wherein the first queue monitoring characteristic corresponds to a first queue of the at least one queue and the second queue monitoring characteristic corresponds to a second queue of the at least one queue.
 This limitation merely alters the number of queues used in the application of the abstract idea, and therefore merely limits the application of the abstract idea to a particular field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 4:
wherein the processor is configured to execute the instructions to cause the processor to: receive a plurality of data points corresponding to the first input and the second input;
compare the plurality of data points to a data threshold;
determine a first subset of data points of the plurality of data points that fail to meet the data threshold and a second subset of data points of the plurality of data points that meet the data threshold;
filter out the first subset of data points of the plurality of data points that fail to meet the data threshold;
and determine the at least one estimated queue wait time corresponding to the at least one queue based on the second subset of data points. 
Regarding the receive step, this limitation merely recites insignificant extra-solution activity in the form of pre-solution data gathering the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network or storing or retrieving information in memory. Regarding the compare, determine, filter and determine steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform these steps. Regarding the use of the processor executing instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 5:
wherein the data threshold comprises a percentage of a previously determined queue wait time estimate.
 This limitation merely alters the threshold used in the performance of the abstract idea, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 6:
  wherein the first queue monitoring mode comprises a wireless personal area network (PAN) mode and the second queue monitoring mode comprises a camera mode.
 Regarding the use of the PAN and camera mode, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Moreover, Examiner respectfully notes that this device is not specialized and merely acts in its ordinary capacity to bring information into the system. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 7:
 wherein the camera mode comprises at least a people counting camera mode or a facial recognition camera mode.
 Regarding the use of the people counting camera or facial recognition camera, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Moreover, Examiner respectfully notes that this device is not specialized and merely acts in its ordinary capacity to bring information into the system. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 8:
 wherein the first queue monitoring mode comprises a device tap mode, a ticket tap mode, an interactive tap mode, or any combination thereof.
 Regarding the use of these modes of receipt of data, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Moreover, Examiner respectfully notes that this device is not specialized and merely acts in its ordinary capacity to bring information into the system. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 9:
 wherein the first queue monitoring mode comprises an infrared sensor mode.
  Regarding the use of the infrared sensor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Moreover, Examiner respectfully notes that this device is not specialized and merely acts in its ordinary capacity to bring information into the system. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 11:
 a first queue monitoring device corresponding to the first queue monitoring mode and configured to output the first input to the processor, wherein the first queue monitoring device comprises at least one wireless personal area network (PAN) sensor, camera, device tap sensor, ticket tap sensor, interactive tap device, or infrared sensor;
and a second queue monitoring device corresponding to the second queue monitoring mode and configured to output the second input to the processor.
  Regarding the use of the various queue monitoring devices, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Moreover, Examiner respectfully notes that this device is not specialized and merely acts in its ordinary capacity to bring information into the system. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 12:
 at least one Bluetooth sensor corresponding to the first queue monitoring mode, wherein the at least one Bluetooth sensor is configured to continuously monitor a Bluetooth connection between the at least one Bluetooth sensor and a customer interface device (CID) of a guest in the at least one queue.
Regarding the use of the Bluetooth sensor and the customer interface device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Moreover, Examiner respectfully notes that this device is not specialized and merely acts in its ordinary capacity to bring information into the system. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 15:
wherein the processor is configured to execute the instructions to cause the processor to select the first queue monitoring mode from the plurality of queue monitoring modes based on: the queue monitoring mode input corresponding to at least the mode outage input or the weather-related input; and 
an additional queue monitoring mode input corresponding to at least a queue type or attraction type.
 Regarding the use of the processor and instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. This limitation merely alters the received queue monitoring mode input recited above to further include a queue type or attraction type, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 17:
 wherein the processor is configured to execute the instructions to cause the processor to: receive a plurality of additional inputs from a monitor having a mode type different than the wireless PAN monitor, wherein each additional input of the plurality of additional inputs is indicative of a queue monitoring characteristic of the queue;
and determine, based on the plurality of inputs and the additional plurality of inputs, the estimated queue wait time corresponding to the queue.
Regarding the determine step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this step. Regarding the receive step, this limitation merely recites insignificant extra-solution activity in the form of pre-solution data gathering the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network or storing or retrieving information in memory.  Regarding the use of the processor executing instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 18:
 wherein the processor is configured to execute the instructions to cause the processor to: determine a need to calculate an additional estimated queue wait time in lieu of the estimated queue wait time;
receive a plurality of additional inputs from a monitor having a mode type different than the wireless PAN monitor, wherein each additional input of the plurality of additional inputs is indicative of a queue monitoring characteristic of the queue;
determine, based on the additional plurality of inputs, the additional estimated queue wait time corresponding to the queue;
and output, to the display device, the additional estimated queue wait time.
Regarding the determine steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform these steps. Regarding the receive and output steps, this limitation merely recites insignificant extra-solution activity in the form of pre-solution data gathering and post-solution output the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network or storing or retrieving information in memory. Regarding the use of the processor executing instructions and the display device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
 Claim 20:
 wherein the queue monitoring characteristic corresponds to an actual wait time, each input of the plurality of inputs corresponds to the actual wait time of a guest, and the threshold value comprises a percentage of a previously determined queue wait time estimate.
This limitation merely alters the information used in the performance of the abstract idea and therefore further recites the abstract idea for the reasons outlined above regarding claim 19. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 21:
wherein the queue monitoring mode input corresponds to the mode outage input.
 This limitation merely alters the mode input used to select the monitoring mode to the outage input, and therefore further recites the abstract ideas for the reasons outlined above regarding claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 22:
 wherein the queue monitoring mode input corresponds to the weather-related input.
 This limitation merely alters the mode input used to select the monitoring mode to the weather-related input, and therefore further recites the abstract ideas for the reasons outlined above regarding claim 1. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
Claim 23:
wherein the processor is configured to execute the instructions to cause the processor to select the PAN monitor from a plurality of queue monitors based on a queue monitoring input corresponding to a power outage input or a weather-related input.
Regarding the use of the processor and instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the selecting limitation, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could select a first queue monitoring mode based on a weather or outage related input. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.   
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-9, 11-12, 15, 17-18, and 20-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonde et al. (U.S. PG Pub. No. 20130260788; hereinafter "Bonde").
As per claim 16, Bonde teaches:
A queue wait time estimation and output system for an amusement park, the queue wait time estimation and output system comprising:
Bonde teaches a system and method for estimating wait times, wherein the system and method may be applied to an amusement park. (Bonde: abstract, paragraphs [0002, 19])
a memory storing instructions;
Bonde teaches the implementation of the system and method via a computer system which may comprise a server and a computer product storing instructions which, when executed by a processor, perform the functions of the system. (Bonde: paragraphs [0040, 47], Fig. 1)
and a processor configured to execute the instructions to cause the processor to: 
Bonde teaches the implementation of the system and method via a computer system which may comprise a server and a computer product storing instructions which, when executed by a processor, perform the functions of the system. (Bonde: paragraphs [0040, 47], Fig. 1)
receive a plurality of inputs from a wireless personal area network (PAN) monitor, wherein each input of the plurality of inputs is indicative of a continuous wireless PAN connection time of a customer interface device (CID) between a beginning and an end of a queue;
Bonde teaches the receipt of a first input via a first queue monitoring mode in the form of a signal received at a first/second transceiver device which may comprise a Bluetooth transceiver (a PAN), which indicates a first characteristic of the queue in the form of a dwell time for the queue between the beginning and the end of the queue. (Bonde: paragraphs [0013, 18-27, 28, 56-58, 72-73], Fig. 4)
determine, based on the plurality of inputs, an estimated queue wait time corresponding to the queue;
Bonde teaches that the two monitoring modes may be used in combination to determine the wait time for the queue. (Bonde: paragraphs [0056-63])
and output, to a display device, the estimated queue wait time.
Bonde teaches that the two monitoring modes may be used in combination to determine the wait time for the queue. (Bonde: paragraphs [0056-63]) Bonde further teaches that the wait time may be displayed on a display device. (Bonde: paragraph [0061, 63])  
As per claim 17, Bonde teaches all of the limitations of claim 16, as outlined above, and further teaches:
wherein the processor is configured to execute the instructions to cause the processor to: receive a plurality of additional inputs from a monitor having a mode type different than the wireless PAN monitor, wherein each additional input of the plurality of additional inputs is indicative of a queue monitoring characteristic of the queue;
Bonde teaches the receipt of a first input via a first queue monitoring mode in the form of a signal received at a first/second transceiver device which may comprise a Bluetooth transceiver (a PAN), which indicates a first characteristic of the queue in the form of a dwell time for the queue. (Bonde: paragraphs [0013, 18, 28, 56-58, 72-73], Fig. 4) Bonde teaches the receipt of a second input via a second queue monitoring mode in the form of a counter which is indicative of a second queue characteristic (a count of number of people) which is used in combination with the first monitoring mode to determine the queue wait time. (Bonde: paragraphs [0056-63])  
and determine, based on the plurality of inputs and the additional plurality of inputs, the estimated queue wait time corresponding to the queue.
 Bonde teaches that the two monitoring modes may be used in combination to determine the wait time for the queue. (Bonde: paragraphs [0056-63])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bonde in view of Rankin et al. (U.S. PG Pub. No. 20190327579; hereinafter "Rankin").
As per claim 18, Bonde teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
wherein the processor is configured to execute the instructions to cause the processor to: determine a need to calculate an additional estimated queue wait time in lieu of the estimated queue wait time;
 Rankin, however, teaches that the system may receive multiple inputs indicating a queue monitoring characteristic in the form of spatiotemporal measures regarding a queue. (Rankin: paragraphs [0048-50, 63-67]) Rankin further teaches that the system may remove outliers by determining users whose wait time is below a threshold comprising a percentage of a previously determined wait time in performing a wait time determination (a determination that a new estimated wait time may need to be calculated). (Rankin: paragraphs [0063-67]) Rankin teaches combining the above elements with the teachings of Bonde for the benefit of improving the accuracy of estimated spatiotemporal measures. (Rankin: paragraph [0063]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rankin with the teachings of Bonde to achieve the aforementioned benefits.
Bonde in view of Rankin further teaches:
receive a plurality of additional inputs from a monitor having a mode type different than the wireless PAN monitor, wherein each additional input of the plurality of additional inputs is indicative of a queue monitoring characteristic of the queue;
Bonde teaches the receipt of a first input via a first queue monitoring mode in the form of a signal received at a first/second transceiver device which may comprise a Bluetooth transceiver (a PAN), which indicates a first characteristic of the queue in the form of a dwell time for the queue. (Bonde: paragraphs [0013, 18, 28, 56-58]) Bonde teaches the receipt of a second input via a second queue monitoring mode in the form of a counter which is indicative of a second queue characteristic (a count of number of people) which is used in combination with the first monitoring mode to determine the queue wait time. (Bonde: paragraphs [0056-63]) Bonde teaches that the two monitoring modes may be used in combination to determine the wait time for the queue. (Bonde: paragraphs [0056-63])
determine, based on the additional plurality of inputs, the additional estimated queue wait time corresponding to the queue;
Bonde teaches the receipt of a first input via a first queue monitoring mode in the form of a signal received at a first/second transceiver device which may comprise a Bluetooth transceiver (a PAN), which indicates a first characteristic of the queue in the form of a dwell time for the queue. (Bonde: paragraphs [0013, 18, 28, 56-58]) Bonde teaches the receipt of a second input via a second queue monitoring mode in the form of a counter which is indicative of a second queue characteristic (a count of number of people) which is used in combination with the first monitoring mode to determine the queue wait time. (Bonde: paragraphs [0056-63]) Bonde teaches that the two monitoring modes may be used in combination to determine the wait time for the queue. (Bonde: paragraphs [0056-63]) Rankin, as outlined above, teaches that the system may receive multiple inputs indicating a queue monitoring characteristic in the form of spatiotemporal measures regarding a queue. (Rankin: paragraphs [0048-50, 63-67]) Rankin further teaches that the system may remove outliers by determining users whose wait time is below a threshold comprising a percentage of a previously determined wait time in performing a wait time determination. (Rankin: paragraphs [0063-67]) The motivation to combine Rankin persists.
and output, to the display device, the additional estimated queue wait time.
Bonde teaches that the two monitoring modes may be used in combination to determine the wait time for the queue. (Bonde: paragraphs [0056-63]) Bonde further teaches that the wait time may be displayed on a display device. (Bonde: paragraph [0061, 63])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628